DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Tanbour (US 20100101509 A1) and Karamanos (US 20070262162 A1).
Regarding claim 1, Jahn discloses a gas line for a gas appliance, the gas line comprising; 
a) a main portion (17) defined as a portion of a tube and having a first nominal inside diameter; and 
b) an orifice portion (14) defined as a portion of a tube extending to an open end (either the open end in 13 or the open in 17) and being adjacent the main portion, the orifice portion having a second nominal inside diameter (16) less than the first nominal inside diameter.  

Jahn fails to disclose:
wherein the orifice portion is a spun metal component that is integrally formed with the main portion, and wherein the first nominal inside diameter is narrowed to the second nominal inside diameter with a curved inside surface having an S-shape.

Tanbour teaches a gas supply line wherein the orifice portion (218, 220; Figs. 12, 13) and the main portion (20, Figs. 12, 13) are integrally formed.  Tanbour further teaches the technique of using a tapered transition wherein the first nominal inside diameter is narrowed to the second nominal inside width with a curved inside surface having an S-shape (suggested by Figures 8-10 because the inner surface of the fuel line runs parallel to the outer surface of the gas line, and the outer surface of the gas line has an S-shaped cross-section)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion is integrally formed with the main portion, and wherein the first nominal inside diameter is narrowed to the second nominal inside diameter with a curved inside surface having an S-shape.  The proposed modification would result in the orifice portion and main portion of Jahn to be integrally connected, and where there is a tapered transition from the tubular main portion to the tubular orifice portion. The motivation to combine is so that there is a leakproof connection between the main portion and the orifice portion.  This leakproof connection would prevent gas from leaking out of the gas line and into the mixing chamber, or room in which the gas appliance is located.  

Karamanos teaches using spin metal fabrication for forming a copper tube (para. 53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Jahn wherein the orifice portion and main portion are a spun metal component (copper) that is integrally formed with the main portion since metal spinning is a known fabrication method for forming customized tubular shapes.  

Regarding claims 5, 13, Jahn suggests based on the figure wherein the second nominal inside diameter is less than half of the first nominal inside diameter.  
Regarding claims 6, 14, modified Jahn disclose wherein the main portion and orifice portion are formed from a copper material.   
Regarding claim 7, Jahn discloses a gas powered appliance comprising;
the gas line of claim 1; and b) a mixing chamber (12) defining an opening, wherein the gas line orifice portion extends through the opening into the internal volume of the mixing chamber (Fig).  
Regarding claim 10, Jahn discloses wherein the mixing chamber includes a second opening (20) for receiving combustion air.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) view of Tanbour (US 20100101509 A1) and Karamanos (US 20070262162 A1), as applied to claim 1, and further in view of Crompton (US 20120284994 A1).
Regarding claim 9, Jahn fails to disclose wherein the mixing chamber includes a plurality of flanges extending radially inward into the opening, the plurality of flanges engaging with the gas line to retain the gas line to the mixing chamber.  
However, Crompton teaches the technique of using flanges to retain a pipe in place within an opening.  Specifically, Crompton teaches a pipe fitting comprising an opening, wherein a plurality of flanges (teeth 19, Fig. 2) extend radially inward into the opening, the plurality of flanges engaging with a pipe to retain the pipe to the opening (para. 44).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to apply the technique taught by Crompton to the mixing chamber of Jahn such that the mixing chamber includes a plurality of flanges extending radially inward into the opening, the plurality of flanges engaging with the gas line to retain the gas line to the mixing chamber.  The motivation to combine is so that the gas line can be securely attached to the mixing chamber without loosening over time.  
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Tanbour (US 20100101509 A1).
Regarding claim 15, Jahn discloses a gas line for a gas appliance, the gas line comprising: 
a) a cylindrical main portion (17) defined as a portion of a tube and having a first nominal inside diameter; and 3S/N 17/029349 
b) a cylindrical orifice portion (14) defined as a portion of a tube extending to an open end and being adjacent the main portion (Figure), the cylindrical orifice portion having a second nominal inside diameter less than the first nominal inside diameter

Jahn fails to disclose: 
wherein the cylindrical orifice portion and the cylindrical main portion are integrally formed from a common tube section.

However, Tanbour teaches a gas supply line wherein the orifice portion (218, 220; Figs. 12, 13) and the main portion (20, Figs. 12, 13) are integrally formed from a common tube section.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion and the main portion are integrally formed from a common tube section, so that there is a leakproof connection between the main portion and the orifice portion.  This leakproof connection would prevent gas from leaking out of the gas line and into the mixing chamber, or room in which the gas appliance is located.  

Regarding claim 16, Jahn fails to disclose wherein the gas line is formed from a metal material.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to use metal for gas supply lines (note: Applicant did not traverse the official notice; therefore, the statement is taken to be admitted prior art).  Moreover, it would have been obvious wherein the main portion and orifice portion are formed from a metal since metals are cheap, lightweight, and has a long history of dependable usage for gas lines.  
Regarding claim 17, Jahn fails to disclose wherein the gas line is formed from a copper material.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to use copper for gas supply lines (note: Applicant did not traverse the official notice; therefore, the statement is taken to be admitted prior art).  Moreover, it would have been obvious wherein the gas line is formed from copper since copper is cheap, lightweight, and has a long history of dependable usage for gas lines.  
Regarding claims 19, modified Jahn discloses wherein the orifice portion includes a tapered portion transitioning the tube from the first nominal inside diameter to the second nominal inside diameter (see Tanbour, in Figs. 12, 13, showing an orifice portion 218/220 having a tapered portions transitioning the tube from a first nominal inside diameter to a second nominal inside diameter).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Tanbour (US 20100101509 A1), as applied to claim 15, and further in view of Karamanos (US 20070262162 A1).
Regarding claim 18, Jahn fails to disclose wherein the orifice portion is a spun metal portion of the tube.  However, Karamanos teaches using spin metal fabrication for forming a copper tube (para. 53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion is a spun metal portion of the tube since metal spinning is a known fabrication method for forming customized tubular shapes.  
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Tanbour does not disclose wherein the flattened portion 222 has an open end.  The Examiner respectfully disagrees.  The end is opened so that the gas in the gas line 20 can be delivered to a burner on a downstream side of the flattened portion (para. 52).  
Applicant asserts:
“…it is clear that the caps of Karamanos do not define an open end nor a curved inside surface having an S-shape, as required by claim 1. To incorporate such features would go against the primary teaching of Karamanos which is to provide a closed cap, having a thickness five times that of the adjacent pipe, such that the assembly can be adequately pressure tested. 

Examiner asserts that Karamanos is only used to teach the metal fabrication technique.  It is not used to teach the shape or structure of the nozzle. 
	Applicant asserts that the flattened portion is not cylindrical.  The Examiner asserts that Jahn discloses a cylindrical orifice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762